     Case 2:11-cv-02481-RGK-VBK Document 37 Filed 08/19/21 Page 1 of 1 Page ID #:195



      Eric Bensamochan, Bar #255482
 1    The Bensamochan Law Firm
      30851 Agoura Rd # 114
 2    Agoura Hills, Ca 91301
      818-907-5866 (FAX) 818-461-5959
 3    ATTORNEY FOR PLAINTIFF

 4                                         UNITED STATES DISTRICT COURT
                                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6    INNOVATIVE SPORTS MANAGEMENT, INC                          )
                                                                 )
 7                       Plaintiff,        vs.                   )   Case No.: 2:11-CV-02481-RGK-VBK
                                                                 )
 8    HILDA MACIEL, et al,                                       )                   RENEWAL OF JUDGMENT
                                                                 )
 9                   Defendant,                                  )
                                                                 )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to F.R.C.P. 69(a) and
11
      C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
         Judgment in favor of Plaintiff, Innovative Sports Management, Inc, and against Defendant, Hilda Maciel,
13
      individually and d/b/a Azteca Grill Buffet; Samuel Maciel, individually and d/b/a Azteca Grill Buffet, entered on
14
      September 16, 2011, be and the same is hereby renewed in the amounts as set forth below:
15
               Renewal of money judgment
16
                        a. Total judgment                                       $       5,000.00
17
                        b. Costs after judgment                                 $           00.00
18
                        c. Subtotal (add a and b)                               $       5,000.00
19
                        d. Credits                                              $            0.00
20
                        e. Subtotal (subtract d from c)                         $       5,000.00
21
                        f.   Interest after judgment(.12%)                      $          59.62
22
                        g. Fee for filing renewal of application                $           00.00
23
                        h. Total renewed judgment (add e, f and g) $                   5,059.62
24

25
              August 19, 2021
      Dated: ___________________                                /s/         Jennylam
                                                    CLERK, by _________________________
26                                                     Deputy

27                                                  Kiry A. Gray,
                                                    Clerk of U.S. District Court
28




                                                     Renewal of Judgment
